86 F.3d 1160
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Judith A. WILLIAMS, Appellant,v.UNITED PARCEL SERVICE, INC., Appellee.
No. 95-3853.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Judith A. Williams appeals the adverse grant of summary judgment by the district court in favor of United Parcel Service, Inc. in this action arising out of termination of her employment.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.